Exhibit 10.10





ADDENDUM
TO
MORTGAGE SELLING AND SERVICING CONTRACT
(Early Advance Funding Agreement)


This Addendum (the “EAF Agreement”) to that Mortgage Selling and Servicing
Contract dated December 20, 2012 (the "MSSC”) is made by and between Fannie Mae
(“Fannie Mae”), a corporation organized and existing under the laws of the
United States, and Nationstar Mortgage LLC, a limited liability company
organized and existing under the laws of the State of Delaware and is effective
December 31, 2012.
 
WHEREAS, Servicer services, on behalf of Fannie Mae, certain residential
mortgage loans and real estate owned (REO) properties owned or securitized by
Fannie Mae, in accordance with the MSSC and Fannie Mae Servicing Guide; and
WHEREAS, Fannie Mae has agreed to provide to Servicer early reimbursement of
certain Advances.
NOW, THEREFORE, in consideration of the mutual premises, covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
I. Addendum to MSSC. Fannie Mae agrees to provide to Servicer early
reimbursement of certain Advances relating to loans and REO properties serviced
under the MSSC, any Master Agreement and Fannie Mae Servicing Guide pursuant to
and subject to the conditions of the attached Exhibit A.


II. Applicable Laws. This EAF Agreement will be construed in accordance with
federal law and the laws of New York, without reference to the choice of law
principles under the laws of New York.


III. Entire Agreement. All other terms, conditions, provisions, and covenants in
the MSSC and Fannie Mae Selling and Servicing Guides, as may be updated or
amended from time to time, shall remain unaltered and in full force and effect,
except as modified by this EAF Agreement.


IV. Counterparts. This EAF Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute a single agreement.
IN WITNESS WHEREOF, each of the undersigned parties to this EAF Agreement has
caused this EAF Agreement to be duly executed in its name by one of its duly
authorized officers, all as of the date first above written.


Fannie Mae
 
Nationstar Mortgage LLC (Servicer)
By:
/s/ William L Wilson, Jr.
 
By:
/s/ Gregory Oniu
Name:
William L. Wilson, Jr.
 
Name:
Gregory Oniu
Title:
Vice President
 
Title:
Senior Vice President
Date:
December 20, 2012
 
Date:
December 20, 2012




1

--------------------------------------------------------------------------------







EXHIBIT A


EARLY ADVANCE FUNDING AGREEMENT






EARLY REIMBURSEMENT PERIOD:
The period (“Early Reimbursement Period”) during which Fannie Mae will make
payments of Periodic Early Reimbursement Amounts (as defined below) in respect
of Eligible Advances (as defined below), which will commence on the Closing Date
and end on the first to occur of:
(1) December 31, 2013 (unless extended or renewed in writing by Fannie Mae and
Servicer); or


(2) a Stop Event that is not waived by Fannie Mae


During the Early Reimbursement Period, Fannie Mae will make payments of Periodic
Early Reimbursement Amounts as provided herein. Upon termination of the Early
Reimbursement Period, Fannie Mae will no longer pay Periodic Early Reimbursement
Amounts and the Recoupment Period will commence.
ELIGIBLE ADVANCES FOR EARLY REIMBURSEMENT
Except as provided below, “Eligible Advance” shall include all of the following
advances required to be made by the Servicer with respect to mortgage loans and
real estate owned (REO) serviced by the Servicer (“Mortgage Loans”) pursuant to
the MSSC and Fannie Mae Servicing Guide (the “Guide”) for which Servicer has not
been repaid or reimbursed as of such date:
 
 
 
1. “P&I Delinquency Advances” which are advances of principal or interest
payments, including a “Foreclosure Buyout”). A “Foreclosure Buyout” is an
advance required to be remitted as the result of an action taken during the
preceding month with respect to a property reported under Fannie Mae Action
Codes 70, 71 or 72 at the start of the month in which the advance is due.
 
 
 
2. “T&I Escrow Advances” which are advances for the payment of taxes,
assessments, insurance premiums, ground rents, and other similar items and
charges, and


 
 
 
3. “Corporate Servicing Advances” which are advances other than P&I Delinquency
Advances and T&I Escrow Advances.




 
 


2

--------------------------------------------------------------------------------



 
Eligible Advances shall also include any outstanding servicing advances
previously paid or reimbursed by Servicer and identified on Schedule C in
connection with a servicing transfer to the Servicer. Each such advance shall be
deemed a “Legacy Servicing Advance”.
 
 
 
Notwithstanding the foregoing and except as identified in Schedule C, Eligible
Advances shall not include servicing advances paid or reimbursed by Servicer a)
in connection with a servicing transfer to the Servicer, including servicing
transfers after the date of this EAF Agreement, or b) relating to Mortgage Loans
the servicing to which was acquired from a third party. However, the parties may
by written agreement add additional Eligible Advances to Schedule C, which
Eligible Advances shall be deemed incorporated into the EAF Agreement.
 
 
 
Eligible Advances also shall not include advances applicable to the payment of
any guaranty or excess servicing fees or lender paid mortgage insurance
premiums. Eligible Advances must have been actually incurred by the Servicer,
and T&I Escrow Advances and Corporate Servicing Advances must fall under one of
the 571 Codes in the Fannie Mae 571 Claims Guide.
 
 
 
Notwithstanding anything to the contrary herein, after the date on which the
underlying real estate/collateral is sold or disposed, the loan or REO property
is otherwise “liquidated” (including as a result of an event reported as Fannie
Mae Action Code of 70, 71 or 72), or loans have a zero UPB as a result of an
event reported as Fannie Mae Action Code of 60 or 65 (the “Final Liquidation
Date”), no Periodic Early Reimbursement Amounts will be paid by Fannie Mae for
advances made by the Servicer after the Final Liquidation Date on that Mortgage
Loan. In addition, all Periodic Early Reimbursement Amounts must be repaid
within 120 days after the Final Liquidation Date of the related loan, regardless
of whether recoveries have actually been collected.
 
 
PERIODIC EARLY REIMBURSEMENT AMOUNT:
For any Reporting Cycle (as defined below), an amount equal to the Funding Value
(as defined below) of Eligible Advances, subject to the Early Reimbursement
Amount Limit (as defined below).
 
If the Early Reimbursement Amount Limit is reached in a particular Reporting
Cycle, Fannie Mae shall reimburse P&I Delinquency Advances before T&I Escrow
Advances or Corporate Servicing Advances and, within each category, Eligible
Advances applicable to Mortgage Loans held directly by Fannie Mae (“MRS
Advances”) prior to those Mortgage Loans held in an MBS trust (“MBS Advances”.)
 
 


3

--------------------------------------------------------------------------------



AGGREGATE EARLY REIMBURSEMENT AMOUNT:
As of any date of determination, the excess, if any, of (i) the total Periodic
Early Reimbursement Amounts previously paid to Servicer by Fannie Mae prior to
such date over (ii) the aggregate, cumulative amount of Collections (as defined
below) recouped by Fannie Mae prior to such date. In no event shall Fannie Mae
be obligated to make payment of any Periodic Early Reimbursement Amount that
would result in the Aggregate Early Reimbursement Amount exceeding the Early
Reimbursement Amount Limit.
 
 
FUNDING VALUE:
With respect to any Eligible Advance as of any date of determination, the
product of (x) the outstanding balance of such Eligible Advance as of such date
and (y) the applicable Early Reimbursement Rate.
 
 
EARLY REIMBURSEMENT RATE:
P&I Delinquency Advances: [***].
 
T&I Escrow Advances: [***]
 
Corporate Servicing Advances: [***]
 
Legacy Servicing Advances: See Schedule C
 
 
 
The Early Reimbursement Rate for T&I Escrow Advances, Corporate Servicing
Advances and applicable Legacy Servicing Advances will be recalculated on the
first day of each calendar month based on the cumulative Curtailment Rate for
the immediately preceding three (3) calendar months as follows:
 
 
 
 
Curtailment Rate
Early Reimbursement Rate
 
80% - 100%
[***]
 
70% - <80%
[***]
 
Less than 70%
[***]
 
 
 
 
For purposes of this calculation, “Curtailment Rate” shall mean the percentage
of the amount of T&I Escrow Advances, Corporate Servicing Advances and Legacy
Servicing Advances requested by Servicer to be reimbursed under this EAF
Agreement which Fannie Mae determines are Eligible Advances and subject to
reimbursement by Fannie Mae hereunder. A Curtailment Rate of less than 60% may
be considered a Stop Event by Fannie Mae.
 
 
 
Notwithstanding the foregoing, the Early Reimbursement Rate for Legacy Servicing
Advances attributable to the servicing transferred from Aurora Bank FSB shall be
60%.
 
 


4

--------------------------------------------------------------------------------



 
Any revised Early Reimbursement Rate shall become effective for the Periodic
Early Reimbursement Amount applicable to the next Reporting Cycle.
 
 
EARLY REIMBURSEMENT AMOUNT LIMIT:
Fannie Mae's obligation to make payment of Periodic Early Reimbursement Amounts
will not exceed a maximum Aggregate Early Reimbursement Amount of Three Hundred
Twenty Five Million ($325,000,000) dollars, provided that the total of such
amount attributable to Legacy Advances applicable to servicing transferred from
Aurora Bank FSB shall not exceed Sixty-Three Million ($63,000,000) dollars.
 
 
DEFICIENCY AMOUNT:
A Deficiency Amount shall exist on any date if, and to the extent that, on such
date, the Aggregate Early Reimbursement Amount exceeds the Funding Value of all
Eligible Advances. If a Deficiency Amount exists, the party that becomes aware
of such event shall immediately notify the other party of the existence of any
Deficiency Amount. Any such Deficiency Amount shall be cured by the Servicer
within three business days of the Servicer becoming aware of the existence of a
Deficiency Amount. Any Deficiency Amount attributable to the reduction of an
Early Reimbursement Rate as provided herein shall be due and payable by Servicer
no later than the Draft Date associated with the next Reporting Cycle.
 
 
FANNIE MAE DESIGNATED ACCOUNT:
“Designated Account” shall mean an account created by Fannie Mae in its name and
under its control at a financial institution of Fannie Mae's choosing. A
Designated Account may relate to either MBS Advances or MRS Advances but not
both.
 
The Servicer hereby acknowledges and agrees that it has no right, title,
interest or claim in or to any Designated Account or any funds or other assets
therein (whether or not deposited by the Servicer), or any interest earned or
accrued on the foregoing (notwithstanding anything to the contrary contained in
the Guide or in any other agreement), all of which shall be the exclusive
property of Fannie Mae.
 
 
ONGOING RECONCILIATION PERIOD:
Anytime an Eligible Advance is requested by Servicer hereunder, Servicer shall
provide Fannie Mae an Advance Request Form, a sample of which is attached hereto
as Schedule A, and shall deliver such request form via e-mail to
“advance_facilities_data@fanniemae.com


 
 
 
Beginning in the month of the effective date of this EAF Agreement, Servicer
shall deliver the Reports (as defined below) as required in the Data Dictionary
 
 
 
The calendar month covered by a Report, as applicable, shall constitute a
“Reporting Cycle.”


5

--------------------------------------------------------------------------------



 
 
 
P&I Delinquency Advances
 
No later than the second business day following the receipt by Fannie Mae of the
Report applicable to P&I Delinquency Advances, Fannie Mae will notify the
Servicer of any discrepancies, including any discrepancies between the (a) the
sum of all reported loan-level P&I Delinquency Advances and (b) the aggregate
P&I Delinquency Advances requested by the Servicer.
 
 
 
On the business day each month prior to the draft date applicable to the
standard Fannie Mae MBS remittance cycle (the “Draft Date”) published in the
Guide, the following actions shall occur:
 
 
 
(i)to the extent a Periodic Early Reimbursement Amount is required to be
distributed, Fannie Mae shall deposit (such deposit shall be contingent on the
fact that no discrepancy regarding the requested P&I Delinquency Advances
remains outstanding) into the Designated Account the Periodic Early
Reimbursement Amount relating to the P&I Delinquency Advances for the related
Reporting Cycle; and
 
 
 
(i)by 10:00 AM (Eastern Time) on such date, the Servicer shall deposit all
remaining principal and interest required to be remitted on the Draft Date for
all Fannie Mae MBS Mortgage Loans serviced by the Servicer.


 
 
 
On the Draft Date, Fannie Mae shall draft from the Designated Account, in lieu
of the Servicer's custodial account or accounts, the Required P&I and any
amounts deposited by Fannie Mae as Periodic Early Reimbursement Amounts.
 
 
 
The Servicer shall deposit into the Collections Account on the Draft Date any
principal and interest reported as “uncollected” on the Report, and received
between the business day immediately preceding the Report Date and the Draft
Date.
 
 
 
T&I Escrow Advances and Corporate Servicing Advances.
 
No later than the second business day following the Report Date applicable to
T&I Escrow Advance and Corporate Servicing Advances, Fannie Mae will notify the
Servicer of any discrepancies regarding T&I Escrow Advance and Corporate
Servicing Advances.
 
 


6

--------------------------------------------------------------------------------



 
Servicer may also receive Periodic Early Reimbursement Amounts at month end by
submitting to Fannie Mae a Report applicable T&I Escrow Advance and Corporate
Servicing Advances six business days prior to month end. No later than the
second business day following receipt of this Report Fannie Mae will notify the
Servicer of any discrepancies regarding T&I Escrow Advance and Corporate
Servicing Advances.
 
 
 
 
 
On the business day immediately preceding both the Draft Date and the last
business day of the month, Fannie Mae shall fund (to the extent a Periodic Early
Reimbursement Amount is required to be distributed) the Periodic Early
Reimbursement Amount for T&I Escrow Advance and Corporate Servicing Advances (as
requested by the Servicer on an Advance Request Form) to the Servicer. Such
funding shall be contingent on the fact that no discrepancy regarding the
requested T&I Escrow Advances and Corporate Servicing Advances remains
outstanding.
 
 
 
Subject to the conditions identified below, Fannie Mae additionally agrees that
it will reimburse Servicer for T&I Escrow Advance and Corporate Servicing
Advances on a daily basis as may be requested by Servicer and agreed to by
Fannie Mae. Therefore in addition to the reporting requirements identified
herein, not later than the fifth (5th) business day prior to the business day on
which Servicer requests that Fannie Mae make reimbursement to Servicer (or such
other time period as mutually agreed to by the parties), Servicer shall deliver
to Fannie Mae or its designee a Report applicable to T&I Escrow Advance and
Corporate Servicing Advances. Fannie Mae and/or its designee will reconcile the
same within two (2) business days, and if it determines that an amount is due
and owing by Fannie Mae to Servicer, such amount shall be reimbursed to Servicer
by Fannie Mae on the date requested by Servicer, or at such time as may
otherwise be mutually agreed to by Fannie Mae and Servicer. Applicable to each
reimbursement of T&I Escrow Advances and Corporate Servicing Advances made by
Fannie Mae herein, Servicer shall pay Fannie Mae a fee equal to the greater of
1) $1,000, or 2) the Compensation Rate divided by twenty-four (24), multiplied
by the T&I Escrow Advance and Corporate Servicing Advances reimbursed by Fannie
Mae. Servicer will not be required to pay such administrative fee for the
reimbursements made 1) on the business day immediately preceding the Draft Date,
and 2) one business day prior to the last business day of each calendar month.
Fannie Mae will provide to Servicer an invoice for such administrative fees on
or about the tenth (10th) day of each calendar month, and within thirty days of
receipt of the invoice Servicer agrees to wire to Fannie Mae such invoiced
amount as directed in the invoice, or as otherwise directed by Fannie Mae.


7

--------------------------------------------------------------------------------



 
At any time Fannie Mae may notify the Servicer of any material discrepancy
between the P&I Delinquency Advances, T&I Escrow Advances or Corporate Servicing
Advances as previously reported by the Servicer and the amounts reflected in
Fannie Mae's internal systems of record. Such discrepancies shall constitute a
material Due Diligence issue and the Servicer and Fannie Mae will work in good
faith to resolve any such material discrepancies.


 
 
REPORTS:


In addition to any required reporting obligations in the Guide, during the
periods identified in the section herein titled “Ongoing Reconciliation Period”
Servicer shall deliver to Fannie Mae or its designee reports and loan level
listings (each a “Report”) in a format reasonably acceptable to Fannie Mae
containing the data and within the time periods identified in Schedule B (“EAF
Data Dictionary”) to this EAF Agreement (as such Attachment may be modified by
Fannie Mae in writing from time to time), including (i) such reason codes to
conform to information and codes required by Fannie Mae Form 571 (Cash
Disbursement Request) and (ii) upon request, reconciliations and supporting
documentation (including invoices) of general ledger receivables applicable to
Eligible Advances.


 
The Servicer shall also provide to Fannie Mae by the 25th day of each month for
the time period directed by Fannie Mae (i) provided that a P&I Delinquency
Advance was made (excluding Foreclosure Buyouts), a completed Fannie Mae Form
496 (“Principal and Interest (P&I) Custodial Account Analysis”), including all
applicable schedules, and (ii) Fannie Mae Form 496a (“Taxes and Insurance (T&I)
Custodial Account Analysis”), including all applicable schedules.


 
 
COLLECTIONS ACCOUNT OVER COLLECTION:
All collections and reimbursements related to Eligible Advances, other than
Foreclosure Buyouts, received on the related Mortgage Loans by the Servicer from
Fannie Mae, mortgagors or as liquidation proceeds or other recoveries (in the
aggregate, the “Collections”), must be deposited by the Servicer into a
Collections Account established by Fannie Mae and under Fannie Mae's control no
later than 6:00 pm ET on the second business day following Servicer's receipt
thereof, subject to the following:
 
 
 
(i)During the Early Reimbursement Period the Servicer may retain any Collections
in excess of the Periodic Early Reimbursement Amount outstanding with respect to
the related Mortgage Loan; and


 
 


8

--------------------------------------------------------------------------------



 
(i)During the period between the final disbursement of a Periodic Early
Reimbursement Amount and the last day for recoupment as provided below, the
Servicer may retain any Collections in excess of the Aggregate Early
Reimbursement Amount.




 
 
 
All Periodic Early Reimbursement Amounts related to Foreclosure Buyouts shall be
repaid to the Collections Account within one business day after the Servicer
receives a monthly reimbursement of foreclosure advances from Fannie Mae,
without regard to the amount actually reimbursed. Further, all Periodic Early
Reimbursement Amounts for P&I Delinquency Advances and applicable to Mortgage
Loans which have undergone a reclassification as provided in the Guide shall be
repaid to the Collections Account within two business days of such
reclassification.
 
 
 
However, following the occurrence of, and during the continuance of, a Stop
Event that has not been waived by Fannie Mae, clauses (i) and (ii) above shall
not apply and further, all reimbursements of Eligible Advances due from Fannie
Mae shall be deposited directly into the Collections Account by Fannie Mae.
 
 
 
Servicer shall notify Fannie Mae in the event it determines that any Periodic
Early Reimbursement Amount relates to an advance other than an Eligible Advance.
In addition, Fannie Mae shall provide Servicer with a monthly report listing any
Periodic Early Reimbursement Amounts outstanding on advances it has determined
to be ineligible, including any relating to loans more than 90 days past their
Final Liquidation Date. Servicer shall deposit any such amounts into the
Collections Account within 15 calendar days after the date of such determination
or report, regardless of whether recoveries have actually been collected.
 
 
 
If the amount in the Collections Account exceeds the Aggregate Early
Reimbursement Amount (“Over Collection”), then simultaneously with the first to
occur of the payment of the next Periodic Early Reimbursement Amount or the
commencement of the Recoupment Period, the Over Collection amount shall be
applied to reduce the Aggregate Early Reimbursement Amount outstanding. Any
amount by which the Over Collection exceeds such Aggregate Early Reimbursement
Amount will be returned to the Servicer within five business days following the
date the Aggregate Early Reimbursement Amount is reduced to zero.
 
 


9

--------------------------------------------------------------------------------



MONTHLY SETTLEMENTS / SETTLEMENT DATES:
On the third business day of each month, Fannie Mae shall notify Servicer of the
Early Reimbursement Compensation amount. On the fifth business day of each
calendar month, Servicer shall fund to an account designated by Fannie Mae the
Early Reimbursement Compensation. Such date shall be deemed a “Settlement Date.”
 
In the event that Fannie Mae does not timely receive such funding, on the
following business day Fannie Mae may withdraw an amount equal to such unpaid
Early Reimbursement Compensation directly from the Collections Account prior to
the calculation of the Periodic Early Reimbursement Amount for that month. Such
withdrawal will not avoid the occurrence of a Stop Event.
 
Following the occurrence of, and during the continuance of, a Stop Event that
has not been waived by Fannie Mae, a Settlement Dates shall occur with such
frequency (e.g., weekly or daily) as Fannie Mae shall direct.


 
 
EARLY REIMBURSEMENT COMPENSATION:
In consideration of Fannie Mae's reimbursing to Servicer Eligible Advances
earlier than as provided under the MSSC and Guide, the Servicer will pay Fannie
Mae a monthly compensation amount equal to the aggregate amount obtained by
daily application of the Compensation Rate to the amount of the Aggregate Early
Reimbursement Amount on a 360 day per year basis for the actual number of days
elapsed since the prior Settlement Date (or, with respect to the first
Settlement Date following the Closing Date, since the Closing Date). The
Servicer will pay the Early Reimbursement Compensation to Fannie Mae on each
Settlement Date.
 
 
COMPENSATION RATE:


[***] basis points over One-Month LIBOR. LIBOR will be set as of the last
business day of the second month preceding the month in which the Settlement
Date occurs. (For example, if the Settlement Date is August 3rd, LIBOR will be
as of the last business day in June.) Notwithstanding the foregoing, the
Compensation Rate shall be [***] basis points over One-Month LIBOR on Eligible
Advances related to those mortgage servicing rights acquired by Servicer (i)
from Flagstar Capital Markets Corporation on September 15, 2009; (ii) from
Flagstar Capital Markets Corporation on September 1, 2011; and (iii) from GMAC
Mortgage, LLC on November 14, 2008.
 
 


10

--------------------------------------------------------------------------------



FACILITY RENEWAL/AMENDMENT FEE:
On the Closing Date Servicer shall pay [***] of the Early Reimbursement Amount
Limit. If extended or renewed in writing by Fannie Mae and Servicer, [***] of
the Early Reimbursement Amount Limit shall thereafter be payable as a renewal
fee annually. If the Early Reimbursement Amount Limit is increased, [***] of the
additional amount shall be payable as an Amendment Fee on the first business day
following the effective date of the increase and pro rated from such effective
date to the scheduled end of the Early Reimbursement Period.
 
 
CLOSING DATE:
December 31, 2012
 
 
RECOUPMENT:
Periodic Early Reimbursement Amounts shall be recouped by Fannie Mae primarily
through Collections, however the Servicer can pay any or all outstanding amounts
due at any time, and is obligated to pay, if applicable, the outstanding
Aggregate Early Reimbursement Amount on or prior to the completion of an
eighteen (18) month period starting on the earlier of (i) the first day of the
month following the end of the Early Reimbursement Period or (ii) the occurrence
of a Stop Event. Such eighteen (18) month period is referred to herein as the
“Recoupment Period.”
STOP EVENTS:
Unless otherwise waived by Fannie Mae, Stop Events are as follows:
 
 
 
1.Failure of Servicer to comply with the terms or conditions of this EAF
Agreement, specifically including but not limited to,
 
 
 
a.  Failure of the Servicer to pay any Early Reimbursement Compensation amount
or any Deficiency Amount when due.


 
b. Failure of the Servicer to deposit Collections into the Collection Account by
6:00 pm ET on the second business day following the receipt thereof by Servicer.


 
c. Failure of the Servicer to repay in a timely manner any portion of the
Aggregate Early Reimbursement Amount relating to an advance that is not an
Eligible Advance.


 
2. Failure of the Servicer to be an approved Fannie Mae Servicer.


 
3. Occurrence of a change in the Servicer's organization as described in the
Part I, Chapter 2, Section 204 of the Guide.




11

--------------------------------------------------------------------------------



 
4. Failure of the Servicer to resolve a material Due Diligence issue within 30
business days of notification, unless the parties mutually agree to extend such
cure period, it being understood that (a) Fannie Mae has the option to suspend
funding of Periodic Early Reimbursement Amounts while a material Due Diligence
issue remains unresolved, even if no Stop Event has occurred, and (b) Fannie Mae
will act in good faith to determine materiality of Due Diligence issues.
  
 
5. Insolvency, Receivership or Bankruptcy of the Servicer, as established by a
court of competent jurisdiction.


 
6. Failure of the Servicer to submit any required Reports or other reporting and
such failure continues for 5 business days.
 
 
7. The occurrence of an Event of Default by the Servicer under any Master
Agreement or the MSSC, as applicable, which has not been waived or cured as may
be allowed under such agreement or contract, if applicable.


 
8. Failure by the Servicer to deposit into the Designated Account all principal
and interest as provided herein; provided, however, that such failure shall be
subject to a cure period of one business day; provided, further, however, that
such cure period shall be unavailable if such failure occurs more than once in
any four-month period or more than twice in any twelve-month period.


 
     9. 120 days after written notice by Fannie Mae.
 
10. The earlier of 120 days or such earlier date as set forth in such Proceeding
following written notice by Fannie Mae or Servicer, as applicable, that either
Fannie Mae or Servicer, as applicable, becomes subject to any order, or
litigation, claim, action, suit, arbitration, inquiry, proceeding, investigation
or similar proceeding initiated by a governmental authority (a “Proceeding”)
which impairs such party's ability to discharge its obligations hereunder in any
material respect.
 
 
 
Upon occurrence of a Stop Event not waived by Fannie Mae, the Early
Reimbursement Period may be terminated.
 
 


12

--------------------------------------------------------------------------------



DUE DILIGENCE REQUIREMENTS:


Fannie Mae has the right to perform due diligence activities related to Eligible
Advances and Periodic Early Reimbursement Amounts prior to the Closing Date and
at any such time thereafter (“Due Diligence”). Promptly upon Fannie Mae's (or
its agent's) request, the Servicer is required to provide reasonable access to
Servicer's system's and personnel, books and records whether stored in tangible
or electronic form. Failure of the Servicer to provide such access will
constitute a material Due Diligence issue and a Stop Event. Servicer shall bear
all reasonable costs and expenses of Fannie Mae associated with any Due
Diligence, including without limitation third-party vendor fees.


 
In the event non-material issues are discovered during the Due Diligence
process, the Servicer will be notified in writing by Fannie Mae or its agent and
will have a reasonable amount of time to cure such issues. However, failure to
cure will constitute a material Due Diligence event.
 
 
SERVICING TRANSFER:
Unless consented to in a writing by Fannie Mae specifically referencing this EAF
Agreement, no servicing of Mortgage Loans for which there exists any outstanding
Periodic Early Reimbursement Amount shall be transferred to another servicer
unless the Periodic Early Reimbursement Amount applicable to such Mortgage Loan
is deposited into the Collections Account, or the Servicer otherwise makes a
payment to Fannie Mae in an amount equal to such Periodic Early Reimbursement
Amount.
 
 
FANNIE MAE SERVICING REQUIREMENTS:
Except as specifically set forth herein, entering into this EAF Agreement does
not alter or diminish any obligations or duties required of the Servicer
according to the MSSC and the Fannie Mae Selling and Servicing Guides, as
applicable.
 
 
ASSIGNMENT:
Neither Fannie Mae nor the Servicer may assign, transfer or participate its
rights under this EAF Agreement.
 
 
TERMINATION:
Fannie Mae may terminate this EAF Agreement:
 
 
 
(i) after the Early Reimbursement Period is completed;
 
 
 
(ii) and the Aggregate Early Reimbursement Amount is zero;
 
 
 
(iii) for the convenience (i.e., for any reason or no reason) of Fannie Mae,
upon 120 days prior written notice to Servicer; or
 
 


13

--------------------------------------------------------------------------------



 
 
 
(iv) on the occurrence of a Stop Event not waived by Fannie Mae.
 
 
 
Except for a termination under clause (iii) or a termination under clause (iv)
due to a subsection 9 or 10 Stop Event, upon termination of this EAF Agreement,
all outstanding Periodic Early Reimbursement Amounts shall be immediately due
and payable to Fannie Mae.






14

--------------------------------------------------------------------------------





SCHEDULE A
(Advance Request Form)








For the [Month/Day/Year] [EAF/SUB] funding, ABC Mortgage Company submitted the
following files. I certify that to the best of my knowledge these advances are
all either borrower recoverable or 571 claimable expenses.  Should it be
determined that these advances are not recoverable or claimable, we will abide
by the terms of the contract for repayment.




File Name
Number of Files Submitted
Total FNMA Advance Amount
Advance Dates From
Advance Dates To
Bank Name
Account#
Routing#
P&I Advance Detail
 
 
 
 
 
 
 
Corp/Escrow Advance Detail
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

















[Name]
[Title] (Must be an Officer of the company)
[Company]





15

--------------------------------------------------------------------------------











SCHEDULE B
(EAF Data Dictionary)

















16

--------------------------------------------------------------------------------



SCHEDULE C








Original Advancing Servicer
Legacy Advance Type: Early Reimbursement Rate
(except as may be modified as provided herein)
Transfer Date
AmTrust
P&I Delinquency Advance: [***]
T&I Escrow Advances: [***]
Corporate Servicing Advances: [***]
December 10, 2010
Flagstar Capital Markets Corporation
P&I Delinquency Advance: [***]
T&I Escrow Advances: [***]
Corporate Servicing Advances: [***]
May 1, 2010
Flagstar Capital Markets Corporation
P&I Delinquency Advance: [***]
T&I Escrow Advances: [***]
Corporate Servicing Advances: [***]
September 1, 2011
Aurora Bank FSB
P&I Delinquency Advance: [***]
T&I Escrow Advances: [***]
Corporate Servicing Advances: [***]
June 30, 2012
GMAC Mortgage
Not Applicable
 

Advances made by Servicer relating to Mortgage Loans in each of the above
referenced acquired portfolios after the applicable Transfer date shall be
Eligible Advances.


























































*** Note: Confidential treatment has been requested with respect to the
information contained within the [***] marking. Such portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.





2